EXHIBIT C
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                  )
BEST MEDICAL INTERNATIONAL, INC., )
                                  )
                  Plaintiff,      )
        v.                        )                     Civil Action No.: 1:18-cv-01599-MN
                                  )
VARIAN MEDICAL SYSTEMS, INC., AND )
VARIAN MEDICAL SYSTEMS            )                     JURY TRIAL DEMANDED
INTERNATIONAL AG,                 )
                                  )
                  Defendants.     )

    PLAINTIFF’S SUPPLEMENTAL RESPONSE TO DEFENDANTS VARIAN
 MEDICAL SYSTEMS, INC. AND VARIAN MEDICAL SYSTEMS INTERNATIONAL
             AG’S SECOND SET OF INTERROGATORIES TO
           PLAINTIFF BEST MEDICAL INTERNATIONAL, INC.

       Plaintiff Best Medical International, Inc. (“Best” or “Plaintiff”) by and through its

attorneys, hereby provides its supplemental responses to Defendants Varian Medical Systems,

Inc., and Varian Medical Systems International AG (collectively, “Varian” or “Defendants”)

Second Set of Interrogatories (“Second Interrogatories”) in accordance with Rules 26 and 33 of

the Federal Rules of Civil Procedure.

                                   GENERAL OBJECTIONS

       Each of the following general objections shall be deemed to apply to each of Varian’s

interrogatories as if asserted as a specific objection, notwithstanding the fact that Best has

supplied specific objections to the individual interrogatories. The fact that a specific objection

may mention one or more of the general objections does not mean that the other general

objections do not apply.


       1.      Best objects to Varian’s definitions, instructions and interrogatories to the extent
they exceed the scope of, or would impose any greater obligation on Best than the requirements

of the Federal Rules of Civil Procedure and this Court’s Local Rules.

       2.      Best objects to Varian’s definitions, instructions and interrogatories to the extent

they seek information that is protected by the attorney-client privilege, work-product doctrine,

joint-defense privilege, common-interest privilege or any other privilege or protection to which

Best entitled. Best further objects to these interrogatories to the extent that they seek

identification of information created by or for litigation counsel that is protected by the attorney-

client privilege or the work-product doctrine.

       3.      Best objects to Varian’s interrogatories to the extent that Varian is requesting

information or documents that are in the public domain or are in Varian’s, its agent’s and/or

counsel’s custody, possession or control. Best is not obligated to provide information or produce

documents that are in the public domain or are already within Varian’s, its agent’s and/or

counsel’s, custody, possession or control.

       4.      Best objects to Varian’s interrogatories to the extent that they are so broad and

vague, both as to time and/or subject matter, that they place an unreasonable burden on Best to

ascertain what information is sought so that Best may respond.

       5.      Best objects to Varian’s interrogatories to the extent that they improperly seek

opinions, contentions, interpretations of available data, material prepared for litigation and/or

conclusions as to legal or other inappropriate matters and otherwise objects to any request for

information other than for facts that are properly discoverable.

       6.      Best objects to Varian’s interrogatories to the extent that they require Best to

obtain and compile information from third parties.

       7.      Best objects to Varian’s interrogatories to the extent that they seek information of


                                                  2
third parties that are confidential and/or proprietary.

        8.         Best objects to Varian’s interrogatories to the extent that they require Best to

reveal legal conclusions to Varian.

        9.         Best’s decision to provide responses, notwithstanding the objectionable nature of

Varian’s interrogatories, shall not constitute: (1) a stipulation that the information provided is

relevant; (2) a waiver of any of the General Objections herein or the objections asserted in

response to specific interrogatories; or (3) an agreement that additional interrogatories will be

treated in a similar manner.

        10.        Best objects to any implications and to any explicit or implicit characterization of

the claims, claim terms, facts, events, circumstances or issues involved in this suit in Varian’s

interrogatories. Any response by Best is not intended to indicate that Best agrees with any such

implications or characterizations, or that such implications or characterizations are relevant to

this litigation.

        11.        Best objects to Varian’s interrogatories on the grounds that the requested

information is overly broad and unduly burdensome, not relevant to any party’s claim or defense

and not proportional to the needs of the case.

        12.        Best objects to the definition of “BMI” as vague, unintelligible, overly broad and

unduly burdensome.

        13.        Best objects to the definition of “Practicing Product” as vague, unintelligible,

overly broad and unduly burdensome.

        14.        Best additionally objects to the following definitions as being overbroad, unduly

burdensome and not readily susceptible to a defined limit: “Best” and “Varian.” Best’s

responses are guided by its understanding of each party.


                                                     3
       15.     Best expressly reserves the right to supplement, clarify, revise or correct any or all

of the responses and objections herein, and to assert additional objections or privileges in one or

more subsequent supplemental response(s).


       Without waiving any of the foregoing general objections, Best responds to the First

Interrogatories as follows, incorporating each and every one of the foregoing general objections

into each respective response below.



                          SPECIFIC OBJECTION AND RESPONSE


INTERROGATORY NO. 16

       Separately for each limitation of any Asserted Claim that you contend is not present in

either the primary references or secondary references as claim-charted in Varian’s Preliminary

Invalidity Contentions served on October 15, 2019, describe in detail all grounds for your

contention(s), including any claim charts with citations to any facts, evidence, or argument

supporting BMI’s position, and the identities of all persons with knowledge of the relevant facts.

RESPONSE:

       Best objects to Interrogatory No. 16 as vague, ambiguous, overly broad, unduly

burdensome, and not proportional to the needs of the case. Best also objects to Interrogatory No.

16 as incorporating multiple interrogatories into one and/or including multiple sub-parts. Best

further objects to Interrogatory No. 16 as seeking expert discovery and expert opinion outside the

Court’s Scheduling Order and being premature. Under the Court’s Scheduling Order,

Defendants’ final invalidity contentions and Opening Expert Report(s) on invalidity are due on

September 16, 2020. Plaintiff’s Rebuttal Expert Reports are due on October 30, 2020.        In


                                                 4
Varian’s Preliminary Invalidity Contentions, Varian has asserted multiple bases for invalidity for

each Asserted Patent and each Asserted Claim. For example, Varian has preliminarily asserted

52 separate bases of invalidity for anticipation and/or obviousness of the asserted claims of the

’283 Patent alone. Similarly, Varian has preliminarily asserted as a basis or bases of invalidity

76 separate references. Plaintiff, without waiving any objections, will further respond, as

necessary, to Varian’s Interrogatory No. 16 through its submission of Plaintiff’s Rebuttal Expert

Reports (currently due October 30, 2020) to address any remaining Varian contentions that each

limitation of any Asserted Claim is allegedly present in either the primary references or

secondary references cited in Varian’s Preliminary Invalidity Contentions (served on October 15,

2019) and that are again presented by Varian in Defendants’ final invalidity contentions and

Opening Expert Report(s) (currently due September 16, 2020) .

Supplemental Response:

       Best offers the following supplemental response to Interrogatory No. 16. Best objects to

Interrogatory No. 16 insofar as it seeks a response from Best related to “the primary references

or secondary references as claim-charted in Varian’s Preliminary Invalidity Contentions” when

no such claim-charting has been performed by Varian. Varian’s Invalidity Contentions are

deficient in that they fail to inform Best of the bases for invalidity under § 102 and/or § 103 of

the primary references and/or secondary references. Varian has not “claim-charted” any § 103

obviousness assertions in its Invalidity Contentions, leaving Best to guess at the assertions

Varian is making. In its Invalidity Contentions, Varian has further failed to identify with

specificity the claims that Varian asserts are anticipated under § 102 or are rendered obvious

under § 103. Varian has further failed to come forward with evidence demonstrating that any of

the 76 asserted prior art references are factually prior art to the claims of the Asserted Patents


                                                  5
against which they are being offered in challenge.

       Best further objects to Interrogatory No. 16 to the extent it seeks responses related to

claims no longer asserted in the litigation. Best currently asserts 22 claims against Varian:

Claims 6, 7, 12, 24, 25, 27, 28, 42, and 46 of the ’283 Patent; Claims 18, 21, 23, 31, 33, 44, and

46 of the ’096 Patent; Claims 13, 15, and 19 of the ’175 Patent; and Claims 4, 17, and 18 of the

’490 Patent.

       Best further responds that Best will identify and produce the Patent Owner’s Preliminary

Responses and supporting exhibits filed with the United States Patent and Trademark Office’s

(“PTO”) Patent Trial and Appeal Board (“PTAB”) with respect to any inter partes review

proceeding relating to the Asserted Patents.

       Best further responds that Best has responded by its Patent Owner’s Preliminary

Response to Varian’s Petition in IPR2020-00053 and IPR2020-00077, and has provided a

preliminary response to each alleged ground of invalidity asserted, namely: Webb 2001 + Mohan

(Claims 13-15); Webb 2001 + Mohan + Webb 1993 (Claims 16, 18, 19); Webb 2001 + Mohan +

Siebers (Claims 13-15); Webb 2001 + Mohan + Webb 1993 + Siebers (Claims 16, 18, 19);

Spirou (Claims 1, 4, 13, 14, 18); and Siebers + Langer + Spirou (Claims 1, 3, 4, 5, 8, 9, 13, 14,

15, 16, 18, 19). Best has also responded to invalidity contentions in the Petition filed by Elekta,

Inc. as part of IPR2020-00073, and has provided a preliminary response to each alleged ground

of invalidity asserted, namely: Webb 2001 (Claim 1); Webb 2001 + Bar 2001 (Claim 13); Webb

2001 + Bar + Shepard 2002 (Claim 17); Webb 2001 + Bar + Siebers (Claim 8); Webb 2001 +

Bar + Siebers + Shepard 2002 (Claims 10, 19, 20); and Shepard 2002 + Que (Claims 11-12).

       On January 29, 2020, Best will file the Patent Owner’s Preliminary Response to Varian’s

Petition in IPR2020-00076, and will provide a preliminary response to the sole alleged ground of


                                                 6
invalidity asserted, namely: Otto + Chang + Webb + Mohan (Claims 1, 4, 17-19). On January

28, 2020, Best will file the Patent Owner’s Preliminary Response to Elekta, Inc.’s Petition in

IPR2020-00067, and will provide a preliminary response to each alleged ground of invalidity

asserted, namely: Chang 2000 + Chang 2001 + Boyer 2001 (Claims 1, 10, 11, 17); Chang 2000 +

Chang 2001 + Siochi 1999 + Boyer 2001 (Claims 4, 12, 18, 19); Siochi ’355 + Webb 2001 +

Siochi 1999 (Claims 1, 4, 10, 11, 17, 18); Siochi ’355 + Webb 2001 + Siochi 1999 + Webb 1993

(Claims 12, 19).

       Pursuant to Rule 33(d), Best will identify these documents to Varian as they are

produced.




                                                7
Dated: January 27, 2020       Geoffrey G. Grivner
                              Geoffrey G. Grivner (DE Bar No. 4711)
                              BUCHANAN INGERSOLL & ROONEY PC
                              919 North Market Street, Suite 990
                              Wilmington, Delaware 19801
                              Tel: (302) 552-4207
                              Fax: (302) 552-4200
                              geoffrey.grivner@bipc.com

                              Philip L. Hirschhorn (admitted pro hac)
                              BUCHANAN INGERSOLL & ROONEY PC
                              640 Fifth Avenue, 9th Floor
                              New York, New York 10019-6102
                              Tel: (212) 440-4400
                              Fax: (212) 440-4401
                              philip.hirschhorn@bipc.com

                              Erin M. Dunston (admitted pro hac)
                              BUCHANAN INGERSOLL & ROONEY PC
                              1737 King Street, Suite 500
                              Alexandria, Virginia 22314-2727
                              Tel: (703) 836-6620
                              Fax: (703) 836-2021
                              erin.dunston@bipc.com

                              Jason P. Camillo (admitted pro hac)
                              BUCHANAN INGERSOLL & ROONEY PC
                              501 Grant Street, Suite 200
                              Pittsburgh, Pennsylvania 15219-4413
                              Tel: (412) 562-8800
                              Fax: (412) 562-1041
                              jason.camillo@bipc.com

                              Attorneys for Plaintiff
                              Best Medical International, Inc.




                          8
